Citation Nr: 1313987	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  00-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to July 1965.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a June 1999 rating decision of the VA Regional Office (RO) in Oakland, California that, among other things, denied service connection for PTSD and adrenal gland tumor.

The Veteran was afforded a Travel Board hearing in July 2007 before the undersigned Veterans Law Judge sitting at Oakland, California.  The transcript is of record.

The case was remanded by Board decision in October 2007.

By rating action dated in October 2012, service connection for adrenal gland tumor was granted.  That decision was a full grant of that benefit sought on appeal and it is no longer for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Following review of the record, the appeal for PTSD is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the evidence reflects that the Veteran has referenced receiving Social Security disability benefits on a number of occasions since 1998.  He has indicated at various times that he has been in receipt of such since between 1991 and 1993.  However, the record does not contain any documentation pertaining to a Social Security award.  In January 2006, his representative noted that the appellant had been granted Supplemental Social Security Income since 1991 for depression and stress, but that it did not appear that any records had been associated with his claims folder.

The United States Court of Appeals for Veterans Claims (Court) has held that Social Security Administration records may be relevant to an issue at hand.  VA thus has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the determination was based.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).  Accordingly, this information must be requested from the Social Security Administration before disposition of the issue on appeal.

The evidence also indicates that the Veteran has received VA outpatient treatment in the past, to include for psychiatric symptoms.  VA clinical records in the claims folder primarily date through February 2000 with a few dated between January and May 2006.  The Board is thus put on notice as the existence of additional VA clinical data that may have some bearing on the claim.  As such, they must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from March 2000 through December 2005 and from June 2006 through the present should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of disability benefits.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Request VA outpatient records dating from March 2000 through December 2005, and since June 2006 and associate those records with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After taking any further development deemed appropriate, to include the conduct of a VA examination if appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


